UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4901


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH ATTA ANIAGYEI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cr-00020-RWT-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Bruce A. Johnson, Jr., LAW OFFICE OF BRUCE A. JOHNSON, JR., LLC,
Bowie, Maryland, for Appellant.      Paul Nitze, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to his written plea agreement, Joseph Atta

Aniagyei pled guilty to misusing a social security number, in

violation    of   42   U.S.C.   § 408(a)(7)(B)      (2012).        Aniagyei       had

negotiated    an       agreement   pursuant    to        Fed.     R.     Crim.     P.

11(c)(1)(C), in which the parties stipulated that an eleven-

month sentence was appropriate.           After reviewing the presentence

report, the court accepted the plea and imposed the stipulated

sentence.    This appeal timely followed.

            Aniagyei’s     counsel   has    filed    a    brief        pursuant    to

Anders v. California, 386 U.S. 738 (1967), averring that there

are   no    meritorious      appellate     issues    but        suggesting        that

Aniagyei’s plea was not knowingly entered.                Although advised of

his right to do so, Aniagyei has not filed a supplemental brief.

The Government has not filed a response.                 Finding no error, we

affirm in part and dismiss in part.

            Where, as here, a defendant has not moved to withdraw

his guilty plea, we review his Rule 11 hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

The record reflects that the district court fully complied with

the mandates of Rule 11, ensuring that Aniagyei’s guilty plea

was knowing and voluntary and supported by an independent basis

in fact.    We therefore affirm Aniagyei’s conviction.



                                      2
               To the extent that this Anders appeal would require us

to    review    Aniagyei’s            sentence,            we     note      that    it    was    imposed

pursuant to a Rule 11(c)(1)(C) plea agreement.                                           As the Tenth

Circuit has explained, the federal statute governing appellate

review    of    a     sentence,         see       18       U.S.C.         § 3742(a),      (c)    (2012),

limits the circumstances under which a defendant may appeal a

sentence       to    which       he    stipulated            in       a    Rule    11(c)(1)(C)        plea

agreement       to    claims          that    his          sentence        “was     (1)   imposed       in

violation of the law, (2) imposed as a result of an incorrect

application          of    the      Guidelines,             or    (3)      is     greater      than   the

sentence set forth in the plea agreement.”                                         United States v.

Calderon, 428 F.3d 928, 932 (10th Cir. 2005).                                           None of these

exceptions apply here.                    Aniagyei’s sentence was less than the

applicable statutory maximum of five years’ imprisonment, see 42

U.S.C.    § 408(a)         (2012),        and      was          precisely         what    he    and   the

Government agreed was appropriate.                                Moreover, the sentence was

not   imposed        as    a     result      of    an       incorrect           application      of    the

Sentencing          Guidelines         because         it       was       based    on    the    parties’

agreement       —    not       on   the      district            court’s        calculation      of    the

Guidelines.          See United States v. Brown, 653 F.3d 337, 339–40

(4th Cir. 2011); United States v. Cieslowski, 410 F.3d 353, 364

(7th Cir. 2005).               Accordingly, review of Aniagyei’s sentence is

precluded by § 3742(c)(1).



                                                       3
            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore affirm Aniagyei’s conviction and dismiss this appeal

as to his sentence.           This court requires that counsel inform

Aniagyei, in writing, of his right to petition the Supreme Court

of the United States for further review.                 If Aniagyei requests

that   a   petition    be    filed,   but    counsel   believes       that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Aniagyei.                               We

dispense    with      oral   argument       because    the    facts     and    legal

contentions    are    adequately      presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                              AFFIRMED IN PART;
                                                              DISMISSED IN PART




                                        4